Citation Nr: 1533049	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to an increased rating for hypertension, rated as noncompensably disabling prior to November 5, 2013, and 10 percent disabling thereafter.

(The issues of entitlement to service connection for a low back disorder and entitlement to service connection for a right pelvis disorder are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 1963, and from March 1970 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2010 and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a May 2014 rating decision, the Agency of Original Jurisdiction (AOJ) assigned a 10 percent rating for hypertension, effective November 5, 2013.  However, insofar as a higher rating is available for this disability, and because the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In October 2014, the Veteran testified at a Central Office Board hearing before the undersigned.  A hearing transcript has been associated with the record.  The record was held open for an additional 30 days following the hearing at the Veteran's request.  In November 2014, the Veteran's representative submitted additional evidence, which was accompanied by a waiver of consideration by the AOJ.  Moreover, during the October 2014 hearing, the Veteran and his representative waived AOJ consideration of any additional evidence associated with the record after the issuance of the September 2011 Supplemental Statement of the Case (SSOC).  See Board Hearing Tr. at 18.  Therefore, the Board may properly consider such newly obtained evidence.  See 38 C.F.R. § 20.1304(c) (2014).  

The Board notes that the Veteran has been represented by several private attorneys and Veterans Service Organizations during the course of this appeal.  He revoked the appointment of a private attorney in February 2012 and preceded pro se in his appeals.  However, in November 2012, the Veteran submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the Veterans of Foreign Wars of the United States as his power of attorney (POA).  The Board recognizes this change in representation.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran.  A review of the documents in Virtual VA reveals a May 2014 rating decision, the October 2014 hearing transcript, and a November 2013 hypertension Disability Benefits Questionnaire (DBQ) report; such evidence was considered by the AOJ in the May 2014 rating decision and May 2014 SSOCs.  A review of the remaining documents in Virtual VA and VBMS reveals that they are duplicative of those contained in the paper claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for hypertension, rated as noncompensably disabling prior to November 5, 2013, and 10 percent disabling thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current diabetes mellitus, type II had its onset during active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 
REASONS AND BASES FOR FINDING AND CONCLUSION

As defined by law and regulation, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board grants entitlement to service connection for diabetes mellitus, type II, representing a complete grant of the benefits sought on appeal with regard to this claim.  Thus, any deficiency in compliance with VA's duty to notify and assist is deemed to be harmless error, and no further discussion of VA's responsibilities in this regard is necessary at this time. 

The Board finds that entitlement to service connection for diabetes mellitus, type II is warranted in this case.  Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303; Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The medical evidence of record reflects that the Veteran has a current diagnosis of diabetes mellitus, type II.  See, e.g., VA treatment notes dated in April 2001 and April 2002; March 2010 VA examination report.  

The medical and lay evidence of record also reflects that the Veteran's current diabetes mellitus, type II first manifested during service.  See May 1974 treatment note (indicating that the Veteran suffered from chemical diabetes mellitus); November 1977 treatment note (indicating that the Veteran had a history of diabetes mellitus that was controlled by diet); Board Hearing Tr. at 3 (testimony that the Veteran had been diagnosed with diabetes mellitus during service).

Finally, the preponderance of the evidence shows that the Veteran's current diabetes mellitus, type II was first incurred during his period of active military service and has continued since, thereby establishing a causal relationship between the in-service condition and the present disability.  See October 2014 opinion from Dr. G.T. (stating that the Veteran's medical issues, including diabetes mellitus, were directly related to his service).  

Thus, resolving all doubt in the Veteran's favor, the Board concludes that there is a link, established by medical evidence, between the Veteran's current diabetes mellitus and the notation of diabetes mellitus, type II during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Accordingly, because all three elements required to establish service connection have been met, the Board finds that service connection for diabetes mellitus, type II is warranted, and the Veteran's claim is granted.


ORDER

Service connection for diabetes mellitus, type II is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran was last afforded a VA examination in November 2013 in order to determine the current nature and severity of his service-connected hypertension.  Significantly, however, during his October 2014 hearing, the Veteran testified that such disability had worsened in that he now experiences various symptoms that are the result of his hypertension and/or are side effects of his hypertension medications.  Such symptoms include dizziness, nausea, diarrhea and constipation.  See Board Hearing Tr. at 10-11.  As the Veteran has described worsening symptomatology since the last VA examination, he should be afforded a new VA examination to determine the current nature, extent, and severity of his service-connected hypertension.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, the Board notes that, in the May 2014 SSOCs, the AOJ indicated that treatment records from the VA Medical Centers in Ann Arbor, Detroit, and Saginaw, dated from August 2000 to May 2014, had been considered as evidence in these appeals.  However, a review of the claims file reveals that only records dated from August 2000 through July 2008 have been associated with the claims file.  The Veteran also submitted various treatment records, including those dated from April 2012 through September 2012, June 2013, and August 2013, in support of his claims.  The Board has attempted to have these identified treatment records associated with the claims file administratively by the AOJ without success.  On remand, the AOJ should ensure that the Veteran's complete treatment records from the VA Medical Centers in Ann Arbor, Detroit, and Saginaw-as identified as evidence in the May 2014 SSOCs-are associated with the claims file.

Finally, the Board notes that the Veteran testified during his October 2014 hearing that his blood pressure had been measured at every treatment appointment and that he has received treatment since May 2014.  He also testified that his blood pressure readings had varied at these appointments.  See Board Hearing Tr. at 16-17.  In light of these statements, on remand, updated VA treatment records dated from to the present from the VA Medical Centers in Ann Arbor, Detroit, and Saginaw should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate the following evidence with the Veteran's claims file: treatment records from the VA Medical Centers in Ann Arbor, Detroit, and Saginaw, dated from July 2008 to May 2014.

2.  Obtain all treatment records from the VA Medical Centers in Ann Arbor, Detroit, and Saginaw dated from May 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature, extent, and severity of his service-connected hypertension.  All indicated tests and studies should be undertaken.  The entire claims file, including a complete copy of this remand, should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.
 
Based on examination of the Veteran and review of all pertinent evidence, the examiner should indicate (1) the predominant readings for systolic and diastolic pressure, and (2) whether the Veteran requires continuous medication for control of his hypertension.  In doing so, the examiner should also indicate whether the Veteran's reported symptoms of dizziness, nausea, diarrhea, and/or constipation are the result of his hypertension and/or a side-effect of medication prescribed to treat his hypertension.

The examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of hypertension since July 2010, and if so, the approximate date(s) of the change(s) and the severity of the disability as of each date.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal, to include consideration of whether extraschedular referral to the Under Secretary for Benefits or the Director of Compensation Service is warranted for the claim for an increased rating for hypertension.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a SSOC and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


